Order entered October 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00544-CR

                        PAMELA DIANE CONTRERAS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 29541

                                           ORDER
       The Court REINSTATES the appeal.

       On September 10, 2015, we denied appellant’s second motion to extend time to file her

brief and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and is represented by court-appointed

counsel Jason Duff; (3) counsel’s explanation for the delay in filing appellant’s brief is his

workload; and (4) counsel assured the trial court that he would file appellant’s brief by October

9, 2015. The Court has received appellant’s brief.

       We ORDER appellant’s brief filed as of the date of this order

                                                      /s/   LANA MYERS
                                                            JUSTICE